DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTROCHEMICAL CELL COMPRISING A STEPPED HEADER.
Claim Objections
Claim 4 is objected to because of the following informalities: L2 of the claim recites “a length of the first step” but should recite “the length of the first step” in order to have correct antecedent basis with “a length of the first step” set forth in L1 of the claim. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 21-29 of U.S. Patent No. 11,217,846. Claim 1 of US Patent No. 11,217,846 discloses all of the limitations of Claim 1 of the instant application in additional to limitations directed towards the cathode, the anode, an electrolyte, and a swelling percentage of the electrochemical cell.
In other words, Claim 1 and 21-29 of US Patent No. 11,217,846 is more specific than Claim 1 of the instant application and therefore necessarily reads on Claims 1-13 of the instant application. 
Allowable Subject Matter
Claims 1-13 are rejected on the ground of nonstatutory double patenting as set forth above but would be allowable if the nonstatutory double rejection is successfully overcome. 
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 is directed to an electrochemical cell comprising: 
a cathode; 
an anode; and 
a stepped header comprising a first step and a second step, and a first opening, a second opening, and a third opening, wherein 
an upper surface of the first step is disposed directly on a lower surface of the header and an upper surface of the second step is disposed directly on a lower surface of the first step, 
the first opening has a length extending from an upper surface of the header, through a thickness of the header and a thickness of the first step, and to a bottom surface of the first step, and 
the second opening and the third opening each have a length extending from an upper surface of the header, through the thickness of the header, the thickness of the first step, and a thickness of the second step, and to a bottom surface of the second step, wherein a first terminal pin for connection to a cathode tab portion extends through the length of the second opening and a second terminal pin for connection to an anode tab portion extends through the length of the third opening.
The closest art is considered to be Jiang (US PGPub 2019/0140220, cited on the IDS dated September 21, 2021).
Jiang discloses in Fig. 1A an electrochemical cell comprising, among additional limitations, 
a header (10) comprising a stepped header comprising a first step (20) and a second step (28) and a second opening (see first 26) and a third opening (see second 26), 
wherein the second opening (see first 26) and the third opening (see second 26) each have a length extending from an upper surface of the header (10), through the thickness of the header (10), the thickness of the first step (20), and a thickness of the second step (28), and to a bottom surface of the second step (28), wherein a first terminal pin (see first 24)  for connection to a cathode tab portion (32) extends through the length of the second opening (see first 26) and a second terminal pin (see second 24) for connection to an anode tab portion (34) extends through the length of the third opening (see second 26) ([0052]-[0056], [0115]).
However, the effective filing date of Jiang is not before that of the claimed invention and consequently Jiang is not considered to be prior art.
The closest prior art is considered to be Jeong (US PGPub 2011/0076555, cited on the IDS dated September 21, 2021).
Regarding Claim 1, Jeong discloses in Figs. 1-2 an electrochemical cell ([0012], [0039]) comprising:
a cathode (15) ([0039], [0044]); 
an anode (13) ([0039], [0044]); and 
a stepped header (see 40 of 20) ([0047]) comprising a first step (45) and a second step (50), and a first opening (42), a second opening (see first 72), and a third opening (see second 72, 61, 51, 41), wherein 
an upper surface of the first step (45) is disposed directly on a lower surface of the header (see 44 of 20) and an upper surface of the second step (50) is disposed directly on a lower surface of the first step (45) ([0012], [0047]),
the first opening (42) has a length extending from an upper surface of the header (see 44 of 20), through a thickness of the header (see 44 of 20) and a thickness of the first step (45), and to a bottom surface of the first step 45 (Figs. 2-3, [0012], [0047]), and 
wherein the third opening (see second 72, 61, 51, 41) has a length extending from an upper surface of the header (see 44 of 20), through the thickness of the header (see 44 of 20), the thickness of the first step (45), and a thickness of the second step (50), and to a bottom surface of the second step (50) wherein a second terminal pin (30) for connection to an anode tab portion (17) extends through the length of the third opening (see second 72, 61, 51, 41) ([0012], [0047]-[0052]).
Jeong further discloses wherein the configuration of the header (see 44 of 20) prevents an electrode assembly of the electrochemical cell from being damaged ([0012]). 

However, Jeong does not disclose wherein the second opening has a length extending from an upper surface of the header, through the thickness of the header, the thickness of the first step, and a thickness of the second step, and to a bottom surface of the second step, wherein a first terminal pin for connection to a cathode tab portion extends through the length of the second opening.
Specifically, Jeong discloses in Figs. 1-2 wherein a cathode tab portion (16) is connected through the second opening (see first 72) to the cap plate (40), such that the casing (40, 10) of the electrochemical cell functions as the first terminal (40, 10) ([0045], [0052]).
The Examiner notes that the instant specification discloses wherein a header comprising the claimed stepped header design allows for an increased internal volume of the electrochemical cell, the utilization of which allows the electrochemical cell to achieve electrolyte volume and void volume goals (Fig. 7, [0054]-[0058]).
Thus, it would not have been obvious to one of ordinary skill in the art to modify the header of Jeong such that the second opening has a length extending from an upper surface of the header, through the thickness of the header, the thickness of the first step, and a thickness of the second step, and to a bottom surface of the second step, wherein a first terminal pin for connection to a cathode tab portion extends through the length of the second opening, as called for in the claimed invention, as such a configuration was not disclosed, taught, or suggested by the prior art nor recognized as a way to increase internal volume of the electrochemical cell in order to achieve electrolyte volume and void volume goals and consequently the skilled artisan would not have been motivated to modify the header of Jeong with reasonable expectation of doing so while successfully achieving a configuration that prevents an electrode assembly of the electrochemical cell from being damaged, as desired by Jeong. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the second opening has a length extending from an upper surface of the header, through the thickness of the header, the thickness of the first step, and a thickness of the second step, and to a bottom surface of the second step, wherein a first terminal pin for connection to a cathode tab portion extends through the length of the second opening” in combination with all of the other claim limitations taken as a whole.
	Claims 2-13 are dependent on Claim 1 and therefore would be allowable for the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 27, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 29, 2022